FOR IMMEDIATE RELEASE Contact:Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS INCREASED QUARTERLY AND FULL YEAR 2011 EARNINGS Charlottesville, VA, January 26, 2012 – StellarOne Corporation (NASDAQ: STEL) (“StellarOne”) today reported fourth quarter 2011 earnings of $4.8 million and net income available to common shareholders of $3.8 million, or $0.17 net income per diluted common share, after deducting the dividends and discount accretion on preferred stock from net income. This represents a 61.1% increase over net income available to common shareholders of $2.4 million, or $0.10 net income per diluted common share recognized during the same quarter in the prior year, and a 3.2% decrease compared to net income to common shareholders of $3.9 million, or $0.17 net income per diluted common share for the third quarter of 2011.Full year 2011 earnings available to common shareholders were $13.4 million or $0.59 per common share, up 70% compared to $7.9 million or $0.35 per diluted common share in 2010. The results for the fourth quarter of 2011 include $628 thousand in accelerated discount accretion charges resulting from the full exit and redemption of remaining preferred shares associated with the Troubled Asset Relief Program (TARP) on December 28, 2011.The effect of this acceleration reduced earnings per share for the quarter by approximately $0.03 per common share. “One of our primary strategic goals for 2011 was to exit the TARP program.We are pleased to have fully accomplished this goal in the fourth quarter of 2011 with no dilution to our common shareholders.Our common shareholders will benefit from reduced earnings dilution and the potential for increased dividends in the coming quarters.The fourth quarter saw a continuation of improving asset quality and earnings growth. While loan growth remains sluggish, we are seeing some improved loan activity in a number of our markets including our organic growth strategies currently underway in both the Richmond and Hampton Roads markets.With the repayment of TARP, we are also better positioned to take advantage of market opportunities.” said O. R. Barham, Jr., President and Chief Executive Officer. Fourth quarter key metrics and business highlights included: · Revenues were stable, with net interest margin expanding slightly and mortgage revenue growth offsetting some decreases in other noninterest revenue streams. · Nonperforming assets as a percentage of total assets decreased 7.3% on a sequential quarter basis to 1.64%. · Accruing troubled debt restructurings decreased $9.2 million when compared to the same period in the prior year, and declined $1.8 million on a sequential quarter basis. · Net interest margin expanded slightly to 3.79% in the fourth quarter of 2011 from 3.77% in the third quarter of 2011 due to reduced deposit costs. · Divestiture of the wholesale mortgage line of business was completed. Net Interest Margin Up Slightly Over Prior Quarter Net interest income on a tax-equivalent basis amounted to $25.1 million for the fourth quarter of 2011, or essentially equal to the third quarter of 2011, and a $363 thousand, or 1.4%, decrease from $25.4 million for the same period in the prior year. The net interest margin was 3.79% for the fourth quarter of 2011, compared to 3.77% for the third quarter of 2011 and 3.87% for the fourth quarter of 2010. The average yield on earning assets for the current quarter decreased 7 basis points to 4.62% as compared to 4.69% for the third quarter of 2011, which was more than offset by an 11 basis point improvement in the cost of interest bearing liabilities, moving from 1.11% during the third quarter of 2011 to 1.00% during the fourth quarter of 2011.Investment yields and loan yields contracted 35 basis points and 5 basis points, respectively, on a sequential basis.Investment yields have contracted during the quarter due to the sale of some higher yielding municipal securities in order to realign portfolio risk, continued runoff of seasoned investments and lower yields realized on the recent investment of excess liquidity in the current low rate environment.Loan yields have contracted slightly due to re-pricing within the current portfolio and reduced yields on new production.The 11 basis point improvement to the overall cost of funds on a sequential basis was driven by reduced cost of interest bearing deposits by 12 basis points. Net interest margin will continue to be pressured by pricing competition for quality loan opportunities, lower investment yields, and the flattening yield curve. Operating Noninterest Income Remains Stable on a Sequential Basis On an operating basis, which excludes gains and losses from sales and impairments of securities and other assets, total noninterest income amounted to $7.9 million for the fourth quarter of 2011, up $39 thousand or essentially flat on a sequential basis compared to $7.8 million for the third quarter of 2011, and up $771 thousand or 10.9% compared to the same period in the prior year. The mix of noninterest income shifted sequentially during the quarter.Mortgage banking fees increased $656 thousand and was offset by decreases of $143 thousand in retail banking fees, $129 thousand in brokerage fee income and an increase of $209 thousand in losses and write-downs on foreclosed assets.The $771 thousand increase in operating noninterest income when compared to the same period in the prior year stemmed from the absence of losses on mortgage indemnifications in the fourth quarter of 2011 compared to $854 thousand of losses in the same period in the prior year.This was offset by $144 thousand decrease in brokerage fee income compared to the same quarter in the prior year.Lower fee realizations attributed to the revenue decrease. Mortgage banking revenue totaled $2.6 million for the fourth quarter of 2011, or up $656 thousand or 33.4% compared to $2.0 million for the third quarter of 2011 and down $146 thousand or 5.3% when compared to the same quarter in 2010.The record low mortgage rates in effect for the fourth quarter of 2011 drove much of the volume increase sequentially as demand for refinance and purchase money both increased.The divestiture of the wholesale mortgage operation completed in the fourth quarter of 2011 is expected to improve the mortgage risk profile and ability to grow revenues and expanding mortgage presence in the Richmond and Hampton Roads markets. Retail banking fee income remained stable at $3.9 million for the fourth quarter of 2011, a decrease of $143 thousand or 3.6% compared to $4.0 million for the third quarter of 2011.This sequential quarter decrease was attributable to decreases of $106 thousand and $22 thousand in NSF revenue and interchange income, respectively. Wealth management revenues from trust and brokerage fees for the fourth quarter of 2011 were $1.1 million or down $136 thousand or 11.4% on a sequential quarter basis and down $98 thousand or 8.5% compared to the fourth quarter of 2010. Fiduciary assets increased $26.7 million or 6.5% sequentially to $440.3 million, compared to $413.6 million at September 30, 2011. Non-Performing Assets Improve Sequentially Non-performing assets totaled $47.7 million at December 31, 2011, down $4.7 million or 9.0% sequentially from $52.5 million at September 30, 2011 and down $6.6 million or 12.2% compared to $54.4 million at December 31, 2010.The ratio of non-performing assets as a percentage of total assets decreased to 1.64% as of December 31, 2011, compared to 1.77% as of September 30, 2011 and 1.85% at December 31, 2010. Net charge-offs for the fourth quarter of 2011 totaled $4.4 million or up $662 thousand compared to the $3.8 million realized during the third quarter of 2011 and down $3.2 million when compared to $7.6 million during the fourth quarter of 2010.Annualized net charge-offs as a percentage of average loans receivable amounted to 0.86% for the fourth quarter of 2011, up from 0.73% for the third quarter of 2011 and down from 1.43% for the fourth quarter of 2010. Non-performing loans decreased $4.3 million or 9.9% to $39.2 million at December 31, 2011, when compared to $43.5 million at both September 30, 2011 and December 31, 2010. Foreclosed assets totaled $8.6 million at December 31, 2011, down $434 thousand or 4.8% compared to $9.0 million at September 30, 2011 and down $2.3 million or 21.3% compared to $10.9 million as of December 31, 2010. Past due and matured loans between 30 and 89 days totaled $34.5 million at December 31, 2011, down $8.9 million or 20.5% compared to $43.3 million at September 30, 2011. Included in the loan portfolio at December 31, 2011, are loans classified as troubled debt restructurings (“TDRs”) totaling $38.7 million or 1.9% of total loans.TDRs were reduced sequentially by 5.0% or $2.0 million as compared to $40.7 million at September 30, 2011. Of the total restructurings, $30.5 million are on accrual status, which represent performing relationships for which a modification to the contractual interest rate or repayment structure has been granted in order to address a financial hardship.At December 31, 2011, $30.3 million or 78.2% of total TDRs represent residential consumer real estate loans under a mortgage modification program designed to help homeowners remain in their homes. StellarOne recorded a provision for loan losses of $1.8 million for the fourth quarter of 2011, a decrease of $1.5 million compared to the $3.3 million recognized for the third quarter of 2011 and a decrease of $3.5 million compared to the fourth quarter of 2010.This decrease is reflective of the improvement in underlying credit quality metrics used in measuring the risk inherent in the loan portfolio.The allowance as a percentage of non-performing loans increased to 83.2% at December 31, 2011, or up 2.1% when compared to 81.1% at September 30, 2011. The fourth quarter 2011 provision compares to net charge-offs of $4.4 million, resulting in an allowance for loan losses of $32.6 million at December 31, 2011, a decrease of $2.7 million when compared to $35.3 million at September 30, 2011. The allowance as a percentage of total loans was 1.60% at December 31, 2011, compared to 1.74% at September 30, 2011. Efficiency Ratio Increases Sequentially The efficiency ratio was 72.3% for the fourth quarter of 2011, compared to 69.3% for the third quarter of 2011 and 70.5% for the same quarter in 2010.The sequential quarter increase in the efficiency ratio reflects a slight increase in total revenue and increased overhead including some nonrecurring expenses associated with human capital administration and strategic initiatives. Noninterest expense for the fourth quarter amounted to $24.6 million, up $1.2 million or 5.3% compared to $23.3 million for the third quarter of 2011 and up $639 thousand or 2.7% when compared to the fourth quarter of 2010. The sequential quarter increase in noninterest expense was driven by increases of $488 thousand in compensation and benefits expense, $152 thousand in supplies and equipment and $375 thousand in professional fees.The increase in compensation and benefits expense is largely related to increased commissions and incentives associated with the higher mortgage volume, higher than normal medical claims and nonrecurring costs of $175 thousand associated with one-time bonuses and severance packages.In addition, increased costs of $240 thousand associated with incentive plans for revenue producing units also contributed to the sequential increase. Professional fees included approximately $271 thousand of nonrecurring costs associated with strategic planning initiatives. The increase relative to the same quarter in 2010 can be attributed to a $1.2 million increase in compensation and benefits expense and a $486 thousand increase in professional fees, which were partially offset by an $899 thousand decrease in FDIC insurance expense. Professional fees increased due to higher legal fees associated with customer workout arrangements and nonrecurring corporate consulting fees.The compensation and benefits increase is related to the hiring of some key management positions over the past eighteen months, branch closings, severance agreements and the reestablishment of incentive plans for revenue producing units. Company-wide initiatives are ongoing in an effort to reduce and reallocate our cost of human capital.These efforts resulted in the net reduction of eight full-time equivalent positions on a sequential quarter basis and twenty-seven positions when compared to December 31, 2010. FTE levels are expected to show further reductions in first quarter 2012 associated with the wholesale mortgage divestiture and announced branch consolidations. Capital Position Remains Strong After TARP Repayment Subsequent to the TARP repayment, risk-based capital ratios continue to substantially exceed regulatory standards for well-capitalized banks. The period-end tangible common equity ratio was 10.52% at December 31, 2011 compared to 9.95% at September 30, 2011. Tier 1 risk-based and total risk-based capital ratios were 15.17% and 16.42%, respectively, at December 31, 2011 compared to 16.26% and 17.51% at September 30, 2011. Shareholders’ equity represented 14.19% of total assets at December 31, 2011, while book value per common share was $18.15 per share. Balance Sheet Contracts Slightly While Loans Remain Stable Period end loans increased $4.0 million or were essentially flat compared to the third quarter 2011, while average loans for the fourth quarter of 2011 were $2.05 billion or down approximately $10.1 million or less than 1% when compared to $2.06 billion for the third quarter of 2011. Continued soft loan demand, aggressive pricing competition for quality loans and increased curtailments as a result of the slowed economy have impacted the ability to grow the loan portfolio. Average securities were $466.6 million for the fourth quarter, up $20.2 million or 4.5% from $446.3 million for the third quarter of 2011, reflecting increased investment activity driven by reduced loan opportunities. Average deposits for the fourth quarter of 2011 were $2.40 billion or down $19.7 million or less than 1% on a sequential quarter basis compared to $2.42 billion for the third quarter of 2011. Average interest bearing deposits decreased sequentially by approximately $19.8 million or less than 1%, while average non-interest bearing deposits remained stable. At December 31, 2011, total assets were $2.92 billion, compared to $2.96 billion at September 30, 2011. Cash and cash equivalents were $100.0 million at December 31, 2011, a decrease of $57.6 million or 36.6% compared to $157.6 million at September 30, 2011. About StellarOne StellarOne Corporation is a traditional community bank, offering a full range of business and consumer banking services, including trust and wealth management services. Through the activities of our sole subsidiary, StellarOne Bank, we operate 54 full-service financial centers, one loan production office, and 63 ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia. Earnings Webcast To hear a live webcast of StellarOne’s fourth quarter 2011 earnings conference call at 10:00 a.m. (EDT) on January 26, 2012, please visit our website at www.StellarOne.com and click on the Investor Relations section for detailed instructions on how to participate. Replays of the conference call will be available from 1:00 p.m. (EDT) on Thursday, January 26, 2012 through 11:59 PM (EDT) on Thursday, February 2, 2012, by dialing toll free (855) 859 2056 and using passcode #40637910. Non-GAAP Financial Measures This report refers to the efficiency ratio, which is computed bycalculating noninterest expense less amortization of intangibles and goodwill impairments and dividing this by the sum of net interest income on a tax equivalent basis and non-interest income excluding gains on securities and losses on foreclosed assets. Comparison of our efficiency ratio or operating earnings with those of other companies may not be possible because other companies may calculate them differently. It also refers to operating earnings, which reflects net income adjusted for non-recurring expenses associated with mergers, asset gains and losses or expenses that are unusual in nature. Pre-tax, pre-provision earnings, which adds back provision and tax expense to net income, is used to demonstrate a more representative comparison of operational performance without the volatility of credit quality that is typically present in times of economic stress. The tangible common equity ratio is used by management to assess the quality of capital and management believes that investors may find it useful in their analysis of the company. This capital measure is not necessarily comparable to similar capital measures that may be presented by other companies. Such information is not in accordance with generally accepted accounting principles in the United States (“GAAP”) and should not be construed as such. These are non-GAAP financial measures that management believes provide investors with important information regarding operational efficiency. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information should not be viewed as a substitute for GAAP. StellarOne, in referring to its net income, is referring to income under GAAP. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. The forward-looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from historical results, or those anticipated. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date thereof. StellarOne wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect StellarOne’s actual results, causing actual results to differ materially from those in any forward-looking statement. These factors include: (i) expected cost savings from StellarOne’s acquisitions and dispositions, (ii) competitive pressure in the banking industry or in StellarOne’s markets may increase significantly, (iii) changes in the interest rate environment may reduce margins, (iv) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration, (v) changes may occur in banking legislation and regulation, (vi) changes may occur in general business conditions, and (vii) changes may occur in the securities markets, Please refer to StellarOne’s filings with the Securities and Exchange Commission for additional information, which may be accessed at www.StellarOne.com. NOTE: Risk-based capital ratios are preliminary. SELECTED FINANCIAL DATA (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands, except per share data) SUMMARY INCOME STATEMENT Three Months Ended December 31, Twelve Months Ended December 31, Interest income - taxable equivalent $ Interest expense Net interest income - taxable equivalent Less: taxable equivalent adjustment Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Noninterest expense Income tax expense Net income Dividends and accretion on preferred stock ) Net income available to common shareholders $ Earnings per share available to common shareholders Basic $ Diluted $ SUMMARY AVERAGE BALANCE SHEET Three Months Ended December 31, Twelve Months Ended December 31, Total loans $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity PERFORMANCE RATIOS Three Months Ended December 31, Twelve Months Ended December 31, Return on average assets % Return on average equity % Return on average realized equity (A) % Net interest margin (taxable equivalent) % Efficiency (taxable equivalent) (B) % CAPITAL MANAGEMENT December 31, Tier 1 risk-based capital ratio % % Tangible equity ratio % % Tangible common equity ratio % % Period end shares issued and outstanding Book value per common share $ $ Tangible book value per common share $ $ Three Months Ended December 31, Twelve Months Ended December 31, Shares issued - Average common shares issued and outstanding Average diluted common shares issued and outstanding Cash dividends paid per common share $ SUMMARY ENDING BALANCE SHEET December 31, Total loans $ $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity OTHER DATA End of period full time equivalent employees (A) Excludes the effect on average stockholders' equity of unrealized gains (losses) that result from changes in market values of securities and other comprehensive pension expense. (B) Computed by dividing non-interest expense less amortization of intangibles by the sum of net interest income on a fully tax equivalent basis and non-interest income excludinggains on securities, loss on sale of foreclosed assets and other than temporary impairment on securities and goodwill. This is a non-GAAP financial measure, which we believe provides investors with important information regarding our operational efficiency. Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently. (C) Individual amounts shown above are calculated from actual, not rounded amounts in the thousands, which appear above. QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands) CREDIT QUALITY Three Months Ended December 31, Twelve Months Ended December 31, Allowance for loan losses: Beginning of period $ Provision for loan losses Charge-offs ) Recoveries Net charge-offs ) End of period $ Accruing Troubled Debt Restructurings $ $ Loans greater than 90 days past due still accruing $ $ - December 31, Non accrual loans $ $ Non accrual TDR's Total non-performing loans Foreclosed assets Total non-performing assets $ $ Nonperforming assets as a % of total assets % % Nonperforming assets as a % of loans plus foreclosed assets % % Allowance for loan losses as a % of total loans % % Net charge-offs as a % of average loans outstanding - 3 months % % Net charge-offs as a % of average loans outstanding - year to date % % December 31, 2011 Loans Outstanding Nonaccrual Loans Nonaccrual Loans to Loans Outstanding Construction and land development: Commercial % Residential % Total construction and land development % Commercial real estate: Commercial real estate - owner occupied % Commercial real estate - non-owner occupied % Farmland % Multifamily, nonresidential and junior liens % Total commercial real estate % Consumer real estate: Home equity lines % Secured by 1-4 family residential, secured by first deeds of trust % Secured by 1-4 family residential, secured by second deeds of trust % Total consumer real estate % Commercial and industrial loans (except those secured by real estate) % Consumer and other: Consumer installment loans 2 % Deposit overdrafts - % All other loans 23 % Total consumer and other 25 % Total loans % QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands, except per share data) Percent Increase SELECTED BALANCE SHEET DATA 12/31/2011 12/31/2010 (Decrease) Assets Cash and cash equivalents $ $ -28.53 % Investment securities available for sale % Mortgage loans held for sale -18.74 % Loans: Construction and land development -9.67 % Commercial real estate -3.90 % Consumer real estate -1.58 % Commercial and industrial loans (except those secured by real estate) % Consumer and other -15.24 % Total loans -3.23 % Deferred loan costs -49.15 % Allowance for loan losses ) ) -13.44 % Net loans -3.06 % Premises and equipment, net -5.61 % Deferred income tax asset - -100.00 % Core deposit intangibles, net -24.78 % Goodwill % Bank owned life insurance % Foreclosed assets -21.29 % Other assets -12.21 % Total assets -0.77 % Liabilities Deposits: Noninterest bearing deposits -3.77 % Money market & interest checking % Savings % CD's and other time deposits -4.49 % Total deposits % Federal funds purchased and securities sold under agreements to repurchase -14.79 % Federal Home Loan Bank advances -29.41 % Subordinated debt % Deferred income tax liability - Other liabilities % Total liabilities -0.41 % Stockholders' equity Preferred stock - -100.00 % Common stock % Additional paid-in capital % Retained earnings % Accumulated other comprehensive income, net >100.00 % Total stockholders’ equity -2.88 % Total liabilities and stockholders’ equity $ $ -0.77 % QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands) Percent For the three months ended Increase 12/31/2011 12/31/2010 (Decrease) Interest Income Loans, including fees $ $ -7.09 % Federal funds sold and deposits in other banks 72 58 % Investment securities: Taxable -9.16 % Tax-exempt % Total interest income -6.05 % Interest Expense Deposits -21.65 % Federal funds purchased and securities sold under agreements to repurchase 7 8 -12.50 % Federal Home Loan Bank advances and other borrowings -30.57 % Subordinated debt % Total interest expense -20.58 % Net interest income -1.97 % Provision for loan losses -66.98 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees -0.59 % Commissions and fees from fiduciary activities % Brokerage fee income -37.02 % Mortgage banking-related fees -5.27 % Losses on mortgage indemnifications and repurchases - ) -100.00 % Gains on sale of premises and equipment 91 >100.00% Impairments on securities available for sale - ) -100.00 % Gains on securities available for sale -26.96 % Losses / impairments on foreclosed assets ) ) -37.21 % Income from bank owned life insurance % Other operating income -15.89 % Total noninterest income % Noninterest Expense Compensation and employee benefits % Net occupancy -2.76 % Supplies and equipment % Amortization-intangible assets % Marketing -40.00 % State franchise taxes % FDIC insurance -61.16 % Data processing % Professional fees % Telecommunications -0.70 % Other operating expenses -8.32 % Total noninterest expense % Income before income taxes % Income tax expense >100.00% Net income $ $ % QUARTERLY PERFORMANCE SUMMARY STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands) Percent For the Twelve Months Ended Increase 12/31/2011 12/31/2010 (Decrease) Interest Income Loans, including fees $ $ -5.95 % Federal funds sold and deposits in other banks % Investment securities: Taxable -16.16 % Tax-exempt % Dividends - 67 -100.00 % Total interest income -5.52 % Interest Expense Deposits -27.04 % Federal funds purchased and securities sold under agreements to repurchase 32 29 % Federal Home Loan Bank advances and other borrowings -44.18 % Subordinated debt % Total interest expense -27.93 % Net interest income % Provision for loan losses -44.42 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees -5.83 % Commissions and fees from fiduciary activities % Brokerage fee income % Mortgage banking-related fees -12.80 % Gain on sale of financial center - -100.00 % Losses on mortgage indemnifications and repurchases ) ) -89.76 % Gains on sale of premises and equipment 84 >100.00% Impairments on securities available for sale - ) -100.00 % Gains on securities available for sale -59.86 % Losses / impairments on foreclosed assets ) ) % Income from bank owned life insurance % Other operating income -12.63 % Total noninterest income -5.42 % Noninterest Expense Compensation and employee benefits % Net occupancy -1.37 % Supplies and equipment % Amortization-intangible assets % Marketing -16.84 % State franchise taxes % FDIC insurance -51.45 % Data processing % Professional fees % Telecommunications -2.31 % Other operating expenses -6.68
